DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19/22/2020 has been entered.
Election/Restrictions
Applicant's traversal to the election by original presentation in the restriction of claims 74-77 in the reply filed on 09/22/2020 is acknowledged.  The traversal is on the ground(s) that claims 49 and 65 examined in the first action on the merits dated 01/31/2020 were directed towards the embodiment of FIGs 81-86(e) and therefore restriction is improper. Applicant’s arguments are found persuasive because the newly added claims 74-77 are directed to an embodiment previously examined. Therefore, the restriction is withdrawn and claims 74-77 are examined.
Allowable Subject Matter
Claims 74-76 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 74, the prior art of record fails to teach or render obvious an instrument having a pair of jaws and a first jaw comprises a loop and a grasping member, wherein the grasping member extends through the loop in a first configuration such that a portion of the grasping member is disposed closer to a longitudinal axis of the instrument than the loop, and wherein the loop is positioned closer to the longitudinal axis than the 
Claim 47 and 53 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Regarding claim 47, the prior art of record fails to teach or render obvious the second jaw having at least one pointed member and a second protective element extends distally of the distalmost end of the second jaw, in combination with the remaining limitations of the claims. The closest prior art is Burbank et al. (US 2004/0097961) which discloses the limitations of claim 46 from which claim 47 depends, but is silent regarding the second jaw having at least one pointed member and a second protective element extends distally of the distalmost end of the second jaw wherein the at least one pointed member of the second jaw is spaced apart from the second protective element when the first jaw and the second jaw are in the open configuration. Regarding claim 53, the prior art of record fails to teach or render obvious an entirety of the first protective element being proximal to the pointed member of the first jaw in a second position of the first protective element which is different from the first position. 
Claim 49, 55, 67, 68, 70, 73, and 77 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Regarding claim 55, the prior art of record fails to teach or render obvious the first jaw including an opening proximal to the pointed member, and wherein the first protective element protrudes through the opening, in combination with the remaining limitations of the claims. Regarding claim 70, . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 49, 55, 67-70, 73, and 77 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 49 recites “a closed configuration” in line 3. It is unclear if this limitation is referring to the closed configuration previously set forth in claim 46 or a different configuration.
Claim 55 recites “the pointed member” in line 2. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the pointed member is referring to the at least one pointed member set forth in claim 46 or an additional pointed member, or one particular pointed member of the previously recited “at least one pointed member”. For the purpose of examination, “the pointed member” is interpreted to mean “the at least one pointed member”.
Claim 67 recites “a closed configuration” in line 3. It is unclear if this limitation is referring to the closed configuration previously set forth in claim 46 or a different configuration.

Claim 70 recites “the pointed member” in line 3. There is insufficient antecedent basis for this limitation in the claim. It is unclear if the pointed member is referring to the at least one pointed member set forth in claim 46 or an additional pointed member, or one particular pointed member of the previously recited “at least one pointed member”. For the purpose of examination, “the pointed member” is interpreted to mean “the at least one pointed member”.
Claim 73 recites the pointed distal tip has “one or more pointed element” while claim 64 sets forth “only one pointed distal tip”. It is unclear how to interpret “only one pointed distal tip” in view of the limitations of claim 73 which sets forth the only one tip can be more than one pointed element. Because the limitations of claim 73 appear to contradict those set forth in claim 64, no prior art rejection is made.
Claim 77 recites “the second jaw” in line 2. There is insufficient antecedent basis for this limitation in the claims. Further, it is unclear if the second jaw is intended to be one of the pair of jaws. Examiner suggests amending the claim to read “a second jaw of the pair of jaws” for clarity.
Claim 77 recites “a second configuration” in line 4. It is unclear if this limitation is referring to the second configuration previously set forth in claim 74 or a different configuration.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 46, 50, and 69 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burbank et al. (US 2004/0097961).
Regarding claim 46, Burbank et al. discloses an instrument (FIG 1A) comprising: a first jaw (24, FIG 1A, paragraph [0027]) and second jaw (See FIG 1A below), the first jaw being pivotally connected to the second jaw (Around pivot 26, paragraph [0027]), at least the first jaw having at least one pointed member (22, paragraph [0027]) at or adjacent to a distal end thereof (FIG 1A); and a first protective element (14; the tenaculum sound is interpreted as a protective elements because it is atraumatically shaped, paragraph [0026], and extends distally past the pointed member such that additional tissue cannot be damaged) extending from a position proximal of a distalmost end of the first jaw (FIG 1A shows that a proximal end of 14 is posited proximal relative to a distal end of the first jaw) to a position distal of the distalmost end of the first jaw (FIG 1A shows that a distal end, 20, of 14 extends distal to a distal end of the first jaw) in a first position of the first protective element (The configuration shown in FIG 1A is interpreted as the first position of the first protective element), wherein the distal end of the first jaw is spaced apart from the first protective element when the first jaw and the second jaw are in an open configuration (The distal end of first jaw 24 is spaced apart from the first protective element in either an open or closed configuration of the jaws), wherein the first protective element moves relative to the first jaw when the first jaw moves between the open configuration and a closed configuration of the first jaw and the second jaw (Because the first protective element 14 is constrained to the second jaw, it moves relative to the first jaw when the first jaw is moved relative to the second jaw). 

    PNG
    media_image1.png
    451
    543
    media_image1.png
    Greyscale


Regarding claim 50, Burbank et al. discloses the at least one pointed member is a tissue grasper having one or more pointed elements (Paragraph [0022]; pointed member 22 is configured to pierce tissue and therefore is interpreted as a tissue grasper).
Regarding claim 69, Burbank et al. discloses the pointed member is angled toward a longitudinal axis of the instrument relative to the first jaw (FIG 1A shows 22 is curved towards a longitudinal axis of the device relative to a remainder of the jaw).
Claims 64, 65, 71, and 72 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Onik (US 5,584,855).
Regarding claim 64, Onik discloses an instrument (50, FIG 1) comprising: a pair of jaws (56, FIG 1) which are pivotally connected to each other (FIGs 5-6 shows the jaws move relative to each other around some pivot point. Col 2 lines 21-24), at least a first jaw of the pair having only one pointed distal tip (The most distal tooth of teeth 60 forms a pointed distal tip. Col 3 lines 6-8 discloses FIGs 8 and 9 show a constant space between the jaw and member 74)
Regarding claim 65, Onik discloses the protector (74) comprises a loop (Wire guide 74 forms a loop as seen in FIG 9) which is configured to circumscribe the pointed distal tip when the instrument is in a closed configuration (FIGs 8-9 show 74 circumscribes the pointed tip of the jaw in a closed configuration).
Regarding claim 71, Onik discloses the first jaw includes an opening proximal of the pointed distal tip, and wherein the protector protrudes through the opening (FIGs 8 and 9 show a location on the jaw where 74 is mounted within an opening in the jaw. This position is located proximal of the pointed distal tip and the protector is interpreted as “protruding through the opening” which receives the wire end).
Regarding claim 72, Onik discloses the pointed distal tip is angled towards a longitudinal axis of the instrument relative to the first jaw (FIGs 2 and 8 show tooth 60 is pointed towards a longitudinal axis of the instrument). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 66 is rejected under 35 U.S.C. 103 as being unpatentable over Onik (US 5,584,855) in view of Kuroda et al. (US 2015/0032119).
Regarding claim 66, Onik discloses the invention substantially as claimed, as set forth above for claim 64. Onik further discloses the protector comprises a wire (Col 2 lines 65-67).
Onik is silent regarding the wire comprising a shape memory material.
However, Kuroda et al. teaches a device (10, FIG 1) for tissue manipulation (Abstract) comprising wire loops (23, FIG 2, paragraph [0104-0105]) formed at the distal ends of two pivotally attached jaws (11 and 12), wherein the wires comprise a shape memory material (Paragraph [0110]).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the wire of the protector of Onik to be made from a shape memory material, as taught by Kuroda et al., for the purpose of being made of a material commonly known in the art for being biocompatible and having the desired strength/flexibility characteristics for performing a treatment on tissue.
Response to Arguments
Applicant’s arguments, see pages 9-10, filed 09/22/2020, with respect to the rejection of claims 55 and 71 under 35 USC 112(a) have been fully considered and are persuasive.  The rejection under 35 USC 112(a) of claims 55 and 71 has been withdrawn. 

Applicant’s arguments, see page 11, with respect to the rejection(s) of independent claim 64 under 35 USC 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of an alternative interpretation of the device of Onik to account for the newly recited limitation of the claim. The most distal tooth of teeth 60 forms a pointed distal tip. Only one tooth is interpreted as forming a pointed distal tip because the single tooth is distal to any other teeth on the jaw. Therefore, the jaw is interpreted as having only one pointed distal tip because the other teeth do not form a “distal tip”. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BROOKE N LABRANCHE whose telephone number is (571)272-9775.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Rosen can be reached on 5712707855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/B.N.L./Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771